ACCEPTED
                                                                                     05-14-00040-CV
                                                                          FIFTH COURT OF APPEALS
                                                                                     DALLAS, TEXAS
                                                                              10/26/2015 12:00:00 AM
                                                                                          LISA MATZ
                                                                                              CLERK



             CAUSE NO. 05-14-00040-CV
                                                           FILED IN
                                                    5th COURT OF APPEALS
IN THE INTEREST OF             §     IN THE COURT Of APPEALS
                                                        DALLAS, TEXAS
                               §                   10/24/2015 10:50:52 AM
M.A.M.                         §     FOR THE FIFTH DISTRICT
                                                          LISA MATZ
                                                            Clerk
                               §
A CHILD                        §     AT DALLAS, TEXAS

      APPELLANT’S MOTION OPPOSING APPELLEE’S
      MOTION FOR EXTENSION OF TIME TO FILE
      APPELLEE’S MOTION FOR REHEARING

TO THE HONORABLE JUSTICES:

NOW COMES ESFANDIAR MAASOUMI, Appellant, and files this his
Motion in Opposition to Appellee’s Motion for Extension of Time to File
Appellee’s Motion for Rehearing.

                         1. INTRODUCTION

Esfandiar Maasoumi, Appellant, is opposed to the Appellee’s Motion for

extension of time to file Appellee’s Motion for Rehearing. Appellee’s

deadline was October 23, 2015, the date of her filing motion for

extension.

      Appellee’s counsel has a record of filing these gratuitous motions

intended purely for delay and to impede justice. She has cited the same

personal reasons related to alleged personal needs for repeated changes

to her office and firm engagements and changes.

                         2. ARGUMENTS AND AUTHORITIES
      Appellee counsel “new” firm, O’Neil Wysocki, P.C., has a very active

“blog” and webpage, https://www.facebook.com/OneilWysocki. Ms. O’Neil has

posted at least two new blogs, on October 22, and October 28, for a total

of 2473, six single spaced pages, at the same time that the deadline clock

was running for this cause. Appellant objects to Appellee’s argument in

that her firm was formed on June 1, 2015. It has a total of six DR attorneys

and advertises itself to clients as providing the entire team of attorneys

to handle the client's case. In addition, Ms. Ashley Russell is still one of

the lead counsels in this cause. The Facebook page shows that they are

preparing for a Halloween Party! Appellee’s Motion does not set forth

facts that explain why an appeal decided against the Appellee on a single

issue needs more time.

      Appellee’s Motion for Extension alleges she needs more time to

"review the record." The appeal decision turned on an undisputed fact--

that the failure to pay attorney's fees was the basis of the trial court's

dismissal. Appellee’s own Brief argued that the dismissal was for failure

to timely pay the attorney's fees. Any possible argument would be one of

law, such as “COA you are wrong in your opinion. Attorney's fees in

SAPCR modifications are ‘costs’."
      A decision to deny this latest Motion for delay does not interfere

with Appellee’s ability to take its case to the Supreme Court.

      Appellee’s Motion for extension and its arguments is part of a

pattern (at least two others filed before the setting of April 7, 2014).

                         3. Prayer

      Appellant urges This Honorable Court to deny Appellee’s Motion

for Extension of time.

      (Contrary to Counsel’s signed certification, Appellant was not

consulted by Appellee prior to her latest motion for extension of time to

delay).

                               Respectfully Submitted,




                               Esfandiar Maasoumi, pro se
                               1602 Fishburne Dr; 324
                               Atlanta, Ga, 30322.
                               emaasou@emory.edu


                         CERTIFICATE OF SERVICE

I certify that a true copy of ESFANDIAR MAASOUMI’S
MOTION TO OPPOSE APPELLEE’S Motion for Extension of
Time to File Appellee’s Motion for Rehearing was served on
MICHELLE O’NEIL, by e-mail on October 24, 2015.
   ________



___________________
    ESFANDIAR MAASOUMI, PRO SE